DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 27 September 2021.
Claims 1-2, 4-6, 8-9, 13, 16-21 and 26 are pending and have been presented for examination.
Claims 3, 7, 10-12, 14-15, 22-25 and 27 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
8. (Currently Amended) The system of claim [[7]]1, wherein the memory further stores instructions which, when executed by the processor, cause the processor to: generate a first tracking record of light weight events that are queued for processing in the queue of light weight events; and generate a second tracking record of light weight events that have been processed.

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 13, 16-21 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments to the claims, along with applicant’s arguments, are persuasive and have overcome the cited references.  The art of record fails to teach, or fairly suggest, the combination of elements in each independent claim.  Specifically the limitations regarding generation of a light weight event by intercepting a file system operation, executing the events in parallel using a child process if the number of events is above a threshold, or executing the events themselves if below a threshold.
Claim 8 was amended to depend from claim 1.  Claim 8 had previously depended from claim 7, which is now cancelled, and whose limitations were moved to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136